Citation Nr: 0016246	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  91-40 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
generalized anxiety disorder with depression and headaches 
secondary to Hodgkin's disease, prior to January 19, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from September 1984 
to August 1988.  

The issue shown on the preceding page was the subject of a 
determination by the Board in a January 21, 2000 decision.  
Other issues were included in the January decision but for 
the reason explained below, the issue of entitlement to an 
evaluation in excess of 10 percent for generalized anxiety 
disorder with depression and headaches secondary to Hodgkin's 
disease, prior to January 19, 1996, will be vacated.  

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals (Board) is 
appealable to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999).  The order to vacate is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits, and the appellant will 
not be prejudiced.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).


FINDINGS OF FACT

1.  The appellant's claim for service connection for a 
psychiatric disorder was received January 25, 1990; November 
28, 1990 there was a diagnosis of major affective disorder, 
depression, generalized anxiety disorder, and avoidant 
personality disorder.

2.  The VA provided him psychological evaluation December 15, 
1990, received December 20, 1990.

3.  The appellant was service connected for generalized 
anxiety disorder with depression by rating action in March 
1991, rated 10 percent effective from December 20, 1990.

4.  The weight of the most probative evidence shows the 
service-connected generalized anxiety disorder with 
depression secondary to Hodgkin's disease was productive of 
no industrially disabling manifestations prior to November 
1990.

5.  The weight of the most probative evidence shows the 
service-connected generalized anxiety disorder with 
depression secondary to Hodgkin's disease was productive of 
no more than "definite" impairment industrially between 
November 1990 and March 30, 1992.

6.  The service-connected generalized anxiety disorder with 
depression secondary to Hodgkin's disease was by history on 
examination in March 30, 1992, and the GAF score was 80.

7.  The weight of the most probative evidence does not show 
that the service-connected generalized anxiety disorder with 
depression and headaches secondary to Hodgkin's disease was 
productive of manifestations that impaired industrial 
adaptability between March 30, 1992 and January 18, 1996.

8.  The reduction to a noncompensable evaluation from March 
30, 1992 to January 18, 1996 was a denial of due process.  

9.  The appellant is entitled to a 10 percent evaluation for 
the period from March 30, 1992 to January 18, 1996, based on 
his original award in March 1991.


CONCLUSIONS OF LAW

1.  A noncompensable evaluation from January 1990 and a 30 
percent evaluation, from November 1990 to March 29, 1992, for 
generalized anxiety disorder with depression and headaches 
secondary to Hodgkin's disease is warranted.  38 U.S.C.A. 
§ 1155, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 4.134, 
Diagnostic Code 9400 (1999); Fenderson v. West, 12 Vet. App. 
119, 125 (1999).

2.  The appellant was denied due process of law at the time 
of the January 31, 2000 Board decision on the issue of 
entitlement to an evaluation in excess of 10 percent for 
generalized anxiety disorder with depression and headaches 
secondary to Hodgkin's disease, prior to January 19, 1996, 
when staged ratings from January 1990 to January 1996, 
included a reduction in previously assigned compensation for 
the period from March 1992 to January 1996; the issue of 
entitlement to an evaluation in excess of 10 percent for 
generalized anxiety disorder with depression and headaches 
secondary to Hodgkin's disease, prior to January 19, 1996, is 
vacated.  38 C.F.R. § 20.904 (1999).  

3.  The 10 percent evaluation for generalized anxiety 
disorder with depression and headaches secondary to Hodgkin's 
disease is reassigned from March 30, 1992 to January 18, 
1996.  38 U.S.C.A. § 1155, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 4.134, Diagnostic Code 9400 (1999); Fenderson v. 
West, 12 Vet. App. 119, 125 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Motion to Vacate

As noted above, in January 2000, the Board issued a decision 
in which the veteran's claim for an increased evaluation for 
his service-connected generalized anxiety disorder with 
depression and headaches secondary to Hodgkin's disease, 
following the initial award of service connection, was 
reviewed, under Fenderson, for staged ratings.  The award by 
the RO did not extend back to the appellant's original claim 
in January 1990, or even to the date an acquired psychiatric 
disorder was first diagnosed in November 1990, and the Board 
determined that it was appropriate to review the claim from 
January 1990.  The review by the Board, in addition to other 
determinations, found that there was a period of time, from 
March 30, 1992 to January 18, 1996, wherein it could not be 
determined that the appellant had manifestations of his 
service-connected psychiatric disorder productive of impaired 
industrial adaptability.  The result was that the Board 
assigned a noncompensable evaluation for that period of time, 
even though the appellant had been in receipt of a 10 percent 
evaluation from December 1990.  

The Board may vacate an appellate decision under certain 
circumstance, which include a denial of due process.  
38 C.F.R. § 20.904 (1999).  The assignment of the 
noncompensable evaluation amounted to a reduction of 
compensation, without prior notification.  38 C.F.R. 
§§ 3.105(e), 3.500 (1999).  Therefore the Board finds that 
the January 2000 decision, in regard to the issue of 
entitlement to an evaluation in excess of 10 percent for 
generalized anxiety disorder with depression and headaches 
secondary to Hodgkin's disease, prior to January 19, 1996, 
should be vacated, and accordingly, the Board's decision in 
this matter is hereby vacated in accordance with the 
provisions of 38 C.F.R. § 20.904.  Following entry of this 
order to vacate, the undersigning member of the Board will 
consider the issue and render a decision on the appeal of 
entitlement to an evaluation in excess of 10 percent for 
generalized anxiety disorder with depression and headaches 
secondary to Hodgkin's disease, prior to January 19, 1996, as 
if the January 31, 2000 decision was never issued.  


Generalized Anxiety Disorder with 
Depression and Headaches, Prior to 
January 19, 1996

Criteria

An allegation of increased disability establishes a well-
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992);  See also Jones v. Brown, 7 Vet. App. 134 (1994).

A claim for an increased rating is a new claim.  Suttman v. 
Brown, 5 Vet. App. 127, 136 (1993); See Proscelle.

At the time of an assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
know as "staged" ratings. Fenderson v. West, 12 Vet. App. 
119, 125 (1999).

In rating a psychoneurotic disorder, when the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community, 
and totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy result in profound retreat from mature 
behavior, with demonstrable inability to obtain or retain 
employment, a 100 percent rating is for assignment.  Where 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment, a 70 percent rating is warranted.  Where 
the ability to establish and maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment, a 50 percent rating is 
assigned.  Where there is definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment, a 30 percent evaluation is in order.  
Where there is less that the criteria for the 30 percent, 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment, a 10 
percent rating is assigned.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (as in effect prior to November 7, 1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals stated that the term "definite" in 38 C.F.R. 
§ 4.132 was "qualitative" in character, whereas the other 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision 38 U.S.C.A. § 7104(D)(1)(West 1991).  
In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C. § 7104(c).  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrant a 100 evaluation.  When there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent evaluation is assigned.  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrant a 50 percent rating.  Occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability of perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions recent events), warrant a 30 percent evaluation.  
Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
warrants a 10 percent rating.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (Effective November 7, 1996).

In Rhodan v. West, 12 Vet. App. 55 (1999), the Court 
addressed the effective date of the revised criteria for 
rating mental disorders in what was apparently a claim for 
increase involving PTSD.  (The Board notes that the facts 
presented in Rhodan and its companion Haywood were not clear 
as to whether the appeals arose from original claims or were 
claims for increase.)  The Court held:

	Regardless of the exact administrative 
posture of the proposed changes to the 
regulations, there is no doubt as to which 
version was applicable at the time of either 
[Board] decision at issue here.  It is well 
settled that the rulemaking procedures of the 
Administrative Procedure Act (APA), 5 U.S.C. 
§§ 552, 553, govern the VA regulatory 
process. See 38 U.S.C. § 501(c), (d); Fugere 
v. Derwinski, 1 Vet. App. 103, 107 (1990). 
Sections 553(d) and 552(a)(1)(D) of title 5 
mandate, absent some specific exceptions 
listed at § 553(d)(1)-(3), that the effective 
date of a regulation must be 30 days after 
the date of publication of the adopted 
regulation in the Federal Register.  Until 
the statutory 30 days have passed, the 
regulation is not lawfully effective. See 
Rowell v. Andrus, 631 F.2d 699, 704 (10th 
Cir. 1980).  Thus, prior to November 7, 1996, 
the revised regulations at issue here were 
not lawfully effective.

	Nor do the revised regulations allow for 
their retroactive application prior to 
November 7, 1996.  When the Secretary adopted 
the revised mental disorder rating schedule 
and published it in the Federal Register, the 
publication clearly stated an effective date 
of November 7, 1996.  Because the revised 
regulations expressly stated an effective 
date and contained no provision for 
retroactive applicability, it is evident that 
the Secretary intended to apply those 
regulations only as of the effective date. 
See Allin v. Brown, 6 Vet. App. 207, 211 
(1994). 

	The Secretary's legal obligation to 
apply November 7, 1996, as the effective date 
of the revised regulations prevents the 
application, prior to that effective date, of 
the liberalizing law rule stated in Karnas. 
"[W]here compensation, dependency and 
indemnity compensation, or pension is awarded 
or increased pursuant to any Act or 
administrative issue, the effective date of 
such an award or increase. . . shall not be 
earlier than the effective date of the Act or 
administrative issue."  38 U.S.C. § 5110(g).  
This effective date rule prevents the 
application of a later, liberalizing law to a 
claim prior to the effective date of the 
liberalizing law. See DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997); see also McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain 
language of section 5110(g) prohibits a 
retroactive award prior to the effective date 
of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  Accordingly, the Court 
holds that for any date prior to November 7, 
1996, the Board could not apply the revised 
mental disorder rating schedule to a claim.

Under this analysis, the claimant as a matter of law could 
not receive a rating on the basis of the revised criteria 
prior to November 7, 1996.  

The Board notes that subsequently, the United States Court of 
Appeals for the Federal Circuit vacated Rhodan in Haywood v. 
West, No. 99-7056 (Fed Cir. October 28, 1999).  Haywood 
involved an appeal over the issue of entitlement to fees and 
costs under the Equal Access to Justice Act.  Haywood argued 
that the government's position was not substantially 
justified because the Board did not sua sponte reconsider its 
decision following a change in the applicable law that 
occurred during his 120-day period for appeal following the 
date of the Board's decision.  The Federal Circuit expressly 
noted that it was vacating Rhodan and remanding to the Court 
for adjudication of the statutory challenge raised by Mr. 
Haywood concerning the "putative" duty of the Board to sua 
sponte reconsider its decision, and "[t]he only thing we 
decide in this opinion is that the case is remanded for 
further adjudication" by the Court.   In light of these 
circumstances, the Board acknowledges that Rhodan is not 
currently a controlling precedent, however, the Board finds 
the statutory analysis persuasive as to whether rating 
criteria are retroactively applicable prior to their 
effective dates.  Nothing argued or decided in Haywood 
facially challenges the analysis as to the retroactive 
applicability of the change in the rating criteria.   

A GAF of 50 (actually the range of scores from 41 to 50) is 
for "[s]erious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994), 
cited in Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF 
score of 55 to 60 (actually 51 to 60) is for "moderate 
difficulty in social, occupational, or school functioning."  
Diagnostic and Statistical Manual for Mental Disorders, 32 
4th ed. (1994), as cited in Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  The Board notes that the GAF scales in 
effect in 1990 under the Diagnostic and Statistical Manual of 
Mental Disorders 12 (3rd ed., revised, 1987) were the same.




Factual Background

The appellant filed a claim in January 1990 for service 
connection for depressive neurosis secondary to Hodgkin's 
disease.

A VA clinical psychologist, in February 1990, noted that the 
veteran had been referred for supportive psychotherapy in 
November 1989, and that he was currently suffering from 
moderate to severe anxiety as a result of his medical 
illness.  It was noted that he manifested somatic symptom of 
anxiety such as migraine headaches. 

The Chief of Neurology Services at a military medical 
facility, in February 1990, reported that the veteran was 
followed for vascular headaches, communicating hydrocephalus, 
and early evidence of cerebral organicity.  The diagnosis was 
organic mood disorder and hydrocephalus.  The physician 
believed the veteran was not employable because of his 
psychiatric and neurological deficits.  His prognosis was 
described as guarded.

An April 1990 progress note showed that the veteran had been 
attending psychotherapy sessions, weekly, since early January 
1990.  He was beginning to open up about his feeling 
concerning his cancer and it's aftermath.  It was recorded 
that he still suffered from frequent migraine headaches that 
had identifiable physiological causes.  He was not taking 
medication for his anxiety, and worried that the psychiatric 
visit records could affect future employment.  There was a 
June 1990 summary for his visits in May and June.  It was 
noted he had begun attending a community college.  

The veteran was provided VA psychiatric examination in August 
1990.  It was noted at that time that he had a very serious 
illness, and it was believed that the stress from this had 
produced psychiatric disability.  A brief background on his 
Hodgkin's disease was given, and it was noted he had been 
free of symptoms for two years.  He was presently seeing a 
therapist for anxiety.  He stated that recently he had 
headaches, stomach problems and depressive feelings.  His 
mood was not depressed and there was no evidence of suicidal 
ideation.  There was no specific anxiety syndrome and no 
evidence of psychotic thought content.  There was an 
abundance of affect and the veteran was appropriate and 
rational in all aspects.  He was oriented, alert and 
cooperative.  Intelligence, memory, calculation and general 
information were satisfactory.  Proverb interpretation, 
differentiation of similar things and judgment in a specific 
situation were satisfactory.  There was no Axis I or Axis II 
diagnosis, and global assessment of functioning (GAF) scale 
was 90, no serious interference in functioning due to 
psychiatric reasons.  

A September 1990 rating action reduced the evaluation for 
Hodgkin's disease from 100 to 30 percent effective November 
1, 1990.

An October 1990 outpatient treatment report shows the veteran 
stated he had been making progress and there had been a 
noticeable decrease in some of his anxiety symptoms.  He was 
attending community college, was working well and was more 
comfortable in social situations.  

A VA physician, November 28, 1990 reported that besides 
residual symptoms referable to his cancer, the veteran was 
very anxious, weak, and depressed.  He tended to be withdrawn 
and hardly sociable.  He looked physically sick, talked fast, 
was anxious and depressed.  There was an undercurrent of 
considerable anger at being so ill so young.  It was noted by 
way of background on a data base report of November 1990 that 
he was attending a community college, but was having trouble 
with his accounting course.  As for work history, he stated 
he was not working and could not do work.  The diagnoses were 
major affective disorder, depression, generalized anxiety 
disorder, and avoidant personality.   It was noted that he 
had headaches for 3 years, his whole head, lasting for 5 
hours, 2 times a week.  Blurred vision and vomiting were also 
noted. 

VA psychological testing, December 15, 1990, received 
December 20, 1990, noted complaints of recurrent migraine 
headaches with nausea and vomiting, persistent dry mouth, and 
decreased physical stamina and endurance because of 
compromised respiration.  He also reported decreased ability 
to concentrate and memory difficulties and chronic obsessive 
rumination about his health status.  Objectively he appeared 
to be suffering from considerable to severe anxiety and 
depression which caused him feelings of futility in 
negotiating everyday life tasks especially related to social 
and work related interactions.  Insomnia, obsessive 
ruminations related to his medical condition, and 
exacerbation of migraine headaches, caused him to fear the 
stressful interaction which would intensify these symptoms.  
Consequently he remained isolated and withdrawn much of the 
time.  There appeared to be a marked deterioration from his 
previous level of functioning.  This psychologist also 
provided the February 1990 opinion.

The test results showed evidence of body integrity and health 
concerns fatigability and generalized anxiety.  There was 
evidence of moderate to severe levels of anxiety and 
depression, making simple routine life tasks difficult for 
him.  A GAF of 50 was reported.  It was noted that the 
veteran was being seen once weekly for psychotherapy, from 
November 6, 1989.  

By rating action in March 1991, service connection was 
granted for generalized anxiety disorder with depression, 
secondary to Hodgkin's disease, rated 10 percent from 
December 20, 1990.  

A January 1992 neurology progress note showed an impression 
of classic migraine, and Nortriptyline was started.  

The veteran was provided examinations in March 1992.  In 
regard to his headaches, it was noted that his headaches were 
not clearly migraine.  They were bifrontal and bitemporal, 
and may be severe, not relieved by Cafergot, and may be 
better with Nortriptyline.  It was reported that the 
headaches were not related to Hodgkin's disease, which was in 
remission.  The pertinent diagnosis was mixed headache 
syndrome.  

Th veteran's claims file was available for review on 
psychiatric examination in March 1992.  A background on the 
veteran was given.  At the time of the examination, the 
veteran stated that he was nervous but did not describe clear 
cut symptoms that would support a diagnosis of panic, anxiety 
episodes, or phobia.  He did not describe body symptoms such 
as palpitations, tremulouness, sweaty palms, and 
lightheadedness.  He stated that he was unable to work and 
yet, on a part-time basis, he has been helping a friend who 
has a wood working shop and another friend who drive a truck 
and makes deliveries.  He stated that he had migraine 
headaches about once every two or three weeks and that he did 
not have much energy.  He reported that the felt tension in 
his neck, back and head, and felt constipated and had 
heartburn.   

On mental status examination he produced a great deal of 
conversation with a certain pressure to his speech.  He 
tended to be somewhat circumstantial, but in general was 
significantly relevant in his responses.  His mood did not 
appear to be depressed at the time and there was a certain 
degree of animation.  His mood was not inappropriate.  He did 
not exhibit symptoms of a specific anxiety syndrome although 
he stated that he was often tense and unable to concentrate.  
He was oriented, alert, and cooperative.  Proverb 
interpretation, differentiation of similar things and 
judgment in a specific situation were satisfactory.  The Axis 
I impression was history of chronic anxiety disorder, not 
presently evident.  The GAF scale was 80, no serious 
interference in function due to psychiatric causes.  

A July 1992 outpatient progress note indicated that the 
veteran was being followed for his headaches, and continued 
to work through his feelings concerning his family.  He was 
working in construction 4 to 5 days per week, and had begun 
an exercise program.  A July 1992 neurology clinic report 
noted migraine headache.  

By rating action in September 1992, service connection was 
granted for headaches, related to his anxiety disorder, and 
the 10 percent evaluation for generalized anxiety disorder 
with depression and headaches, secondary to Hodgkin's 
disease, was continued.  In the rating memorandum it was 
noted that there was no neurological cause for the headaches.  

An outpatient clinic record dated in January 1993 noted that 
the veteran continued to be followed in psychotherapy on an 
ongoing basis.  He had been focussing on his dissatisfaction 
with his work situation, and had persistent thoughts about 
the recurrence of his Hodgkin's disease.  In March 1992 he 
was no longer work with the carpenter he had been working 
with for 2 years.  He was concerned about his migraine 
headaches, chronic fatigue, and his ability to maintain a 
job.  

The veteran was provided VA examination in December 1994 for 
Hodgkin's disease.  He stated that his only complaint at this 
time was that of constant lack of energy and fatigue.  His 
headaches were less than in the past.

The veteran, in a statement in June 1995, noted that although 
he was married, had a child, worked full time and was buying 
a house.  He still battled fatigue and lack of energy 
everyday, both emotionally and physically, and lacked 
stamina.  He reported being affected by problems to include 
debilitating migraine headaches.

A VA clinic progress note shows that the veteran was seen in 
January 1996, reporting that he was under a lot of stress.  
He was working as a correctional officer, and did not enjoy 
this.  In addition his wife had asked him to move out.  The 
assessment was adjustment disorder with depression.  He was 
seen again in April and May 1996 for problems associated with 
dissolution of his marriage, and in May he stated that he did 
not think he would return because he felt his problem was 
different than the others in the group.  

VA psychiatric examination was conducted in October 1996.  At 
that time the veteran reported that he had no counseling or 
psychiatric treatment since he discontinued attendance at the 
Beaumont clinic.  The veteran was having problems coping with 
his relationship with his wife and his career.  He was 
feeling mentally stressed and "insecure," and was sure that 
he was now in the worst physical shape that had ever been in.  
He was having sleep problems, and problems coping with his 
job as a corrections officer.  The veteran had recently 
joined a church, and found this to be a very positive 
experience.  

Mental status examination showed the veteran to be alert, 
cooperative, and talkative.  His response content was 
relevant and goal directed.  His mood was dysphoric, and at 
times there were tears in his eyes.  His affect was intense, 
moderately labile and generally appropriate to expressed 
thought content.  He was oriented times 3, and had good 
recall.  The Axis I impressions were generalized anxiety 
disorder, and depressive disorder, not otherwise specified.  
The GAF score was 60, current and past year.

A social work and industrial survey in February 1997 noted 
that the veteran had been working as a corrections officer 
for the past 31 months, and seemed to have honest stress 
related to the job.  The veteran related his depleted energy 
level, and that his divorce was adding extra stress to his 
life.  Reference was made to increasing his award either on 
the basis of his Hodgkin's disease, or anxiety disorder.  

By rating action in October 1997, a 30 percent evaluation was 
assigned for the veteran's service-connected psychiatric 
disorder, effective from January 19, 1996.  

In early October 1997, the veteran requested counseling for 
symptoms of anxiety and depression.  He was having problems 
addressing the details of his divorce, and reported 
reservations about taking psychotropic medication, noting 
that in the past Nortriptyline "made my migraine headaches 
worse."  He reported symptoms to include depressed mood, 
crying spells, irritability, excessive feelings of guilt, 
insomnia, anhedonia, impaired concentration, and reduced 
energy level.  The diagnostic impressions were dysthymia, and 
generalized anxiety disorder (provisional), with a GAF score 
of 60.  Subsequent psychology service records, in November 
1997 and January 1998, also noted the veteran's marital 
problems, and job complaints and arrived at the same 
diagnoses.  In January 1998 it was noted that the veteran 
reported an increase in migraine headaches, was willing to 
take medication, and his GAF score was 55.  There was also a 
social work note in January 1998, and the veteran agreed to 
continue to see Dr. Scholes for therapy starting in late 
January 1998.  

Per the March 1998 remand, the RO contacted the veteran in 
writing, in October 1998, and informed him that if he had 
additional evidence to submit in support of his claim he 
should inform the RO so such material could be secured.  

VA psychiatric examination was conducted in November 1998.  
At that time the veteran reported seeing a private 
psychologist in September, taking time off from work for two 
and a half months, and seeing a private psychiatrist.  The 
private physician notes were not available to the examining 
physician.  It was recorded that the veteran indicated that 
much of what was discussed in his therapy had to do with his 
divorce and the stressful custody determination.  

The veteran indicted that between his divorce and his job he 
gets frequent stress headaches.  The headaches were said to 
occur at least every other day, and the veteran believed that 
they may in some way be related to diabetes or hypoglycemia 
because he found that they were related to how much, or how 
little he had eaten.  The veteran reported that he was last 
happy before he had Hodgkin's disease.  He had sleep 
problems, decreased energy, and concentration problems.  No 
psychomotor abnormalities were noted.  He complained of 
stress related to his job.

On mental status examination the veteran was neatly groomed, 
appeared his stated age, and was cooperative.  His speech of 
fluent, normal in rate and rhythm, and his moot was mildly 
anxious and mildly depressed.  His thoughts were appropriate, 
and no lability of affect was noted.  He was without any 
signs or symptoms of a psychotic process.  He was awake, 
alert and oriented, and his fund of information was intact.  
The Axis I diagnoses were generalized anxiety disorder, and 
depressive disorder, not otherwise specified.  The current 
GAF score was 60.  He warranted this score because had 
moderate symptoms, i.e., moderate difficulty at work, and 
limited social contacts.  It was noted that a diagnosis of 
migraine headache was deferred pending the scheduled 
neurology examination.  The headaches the veteran currently 
described seemed more consistent with tension headaches; 
however, the examiner deferred to the expertise of a 
neurologist.  

The VA neurology examination in December 1998, noted that the 
veteran's claims file and medical records were available.  It 
was recorded that a few months after the diagnosis of 
Hodgkin's lymphoma was made, the veteran started complaining 
of headaches.  These were initially very severe, associated 
with nausea, and occasionally vomiting, as well as blurred 
vision.  The veteran described these headaches as starting 
occipitally and then involving the entire head.  At their 
height, the headaches felt like a vise squeezing the head.  
Initially the headaches were occurring at a rate of 2-3 times 
a week, and would last approximately 5 hours.  Multiple 
medications were of no avail.  Over the years, as his anxiety 
level decreased with the remission of the Hodgkin's disease, 
the headaches also improved.  Currently, the headaches occur 
at the rate of once every 4-8 weeks and are much less severe 
in intensity.  More recently, he seemed to have developed a 
new type of headache, that is much less severe than the 
previous one, but seemed to be more constant, and tended to 
occur daily but was not debilitating.  Again, medications 
failed to control the headache adequately but he does not 
seem to be excessively bothered by that particular headache.  
The veteran thought but was not sure, that the second type of 
headache developed at about the time he was having marital 
problems in 1996, and that they persisted since the divorce.  

Neurologic examination showed the veteran to be alert and 
oriented, speech was fluent and intelligible, and he 
maintained adequate attention span and short-term memory 
throughout he interview.  Cranial nerve examination was 
essentially normal, motor examination was normal, and tested 
muscle groups were 5/5 on the "MRC" scale.  There were no 
pertinent abnormal findings.  The diagnosis was chronic 
tension-type headaches.  The examiner noted that the veteran 
had a long-standing history of headaches since 1988, a few 
months after he was diagnosed with Hodgkin's lymphoma.  His 
lymphoma has been in chronic remission since then, and the 
veteran acknowledged that the headaches seem to have been 
related initially to the level of anxiety that he had and the 
difficulty that he had coping with the diagnosis.  Since 
remission, the headaches had decreased in intensity as well 
as frequency.  The original headaches were probably tension-
type in nature but had some migrainous features to them.  
More recently he developed another type of headaches that was 
a low-intensity chronic headache that he experiences 
everyday.  He usually does not attempt to take any medication 
for the headache and can function adequately through it.  The 
new type of headache might have developed after he was had 
some personal problems with his wife, and seemed more likely 
to be tension type in nature.  

It was noted that the veteran was offered treatment at the 
neurology clinic but he declined, saying that medications in 
the past had resulted in sedation and he would prefer bear 
the headache than be sedated.  It was noted that he had 
adapted to his headaches, they had not severely affected his 
day-to-day life, and had definitely not adversely affected 
his ability to work.  It was further reported that previous 
examination had documented that the veteran had significant 
level of anxiety and it was believed in the past that the 
headaches were resultant of that.  As far as a specific link 
between the Hodgkin's disease and the headaches, the examiner 
could not find such a link except the fact that the Hodgkin's 
disease, in addition to the veteran's situational and 
personal problems, had apparently resulted in a previously 
identified anxiety disorder.  

Received in December 1998 were copies of records of private 
treatment by Dr. Gripon, in 1998.  Dr. Gripon in August 1998, 
noted that the veteran was seen on referral, had numerous 
situational stressors, and needed some on going 
psychotherapy.  His recent changes included the process of 
divorce, allegations of misconduct, and a significant 
separation from his family.  Additionally he worked in a very 
stressful work environment.  He was to start outpatient 
psychotherapy with Dr. Ruppel, about the first of September.  

The veteran, in a February 1999 letter noted that he had 
submitted information from a psychologist, Dr. Ruppel, who 
had been working with him since October 1998.  The veteran 
went on to state that "[I]s it even necessary since, from my 
under-standing, it's recommended to continue the 30% gen. 
Anxiety Disorder?"

Received in March 1999 was letter from R. Ruppel, Ph.D., 
psychologist, dated March 2, 1999, and addressed to the RO.  
It was reported that the veteran had been under care for 
treatment of anxiety and depression since October 2, 1998, 
referred by his psychiatrist Dr. Gripon.  It was noted that 
the veteran was initially in the process of a divorce that 
had been granted since treatment began and he had experienced 
numerous stress and depressive symptoms as a result of these 
environmental stressors.  He had been quite cooperative in 
therapy and remained in treatment.  


Analysis

Prior to a review of the ratings assigned for the veteran's 
service-connected psychiatric disorder, the Board must 
address the veteran's headaches.  As the Board pointed out at 
the time of the March 1998 remand, the record raised a 
question as to whether the veteran actually had migraine 
headaches, and if so whether a separate rating was required.  

The clinical records demonstrate that while there have been 
diagnoses of migraine type headaches, this was not the only 
characterization of the headaches, and the precise nature of 
the headaches symptoms remained in doubt.  The psychiatric 
examiner in November 1998, while stating that he deferred to 
a neurology opinion on the question of the source and nature 
of the veteran's headaches, nevertheless noted that, as 
described by the veteran, the headaches seemed more 
consistent with tension headaches.  The VA neurologist, after 
review of the record and listening to the veteran's account 
of his headaches in December 1998, concluded that the 
veteran's original headaches were probably tension-type with 
some migraine features, and that while they initially were 
severe, they deceased in severity after the Hodgkin's disease 
went into remission.  Currently, the headaches were also 
tension-type, and developed after he began having marital 
problems.  The current headaches are not productive of any 
functional impairment.  The neurology examiner in 1998 
indicated that it appeared that the veteran's anxiety 
disorder was apparently linked to the Hodgkin's disease and 
the headaches to the anxiety.  

The Board finds that these current opinions are entitled to 
by far the greatest probative weight as they were based upon 
a comprehensive review of the record and supported by a 
compelling rationale.  The upshot of these opinions is that 
the veteran's headaches are not a separate ratable disorder, 
but clearly are a manifestation of the service connected 
psychiatric disability.  The veteran has not provided any 
medical evidence that challenges this conclusion, and, in 
fact, statements submitted in 1998 and 1999 by Dr. Gripon and 
R. R., were without any comment on the veteran's headaches.  
The record does not show that a separate rating for the 
veteran's tension headaches is in order.  This evidence also 
shows that the disabling phase of symptoms from his headaches 
ended when the Hodgkin's disease went into remission.  That 
was prior to the date of the claim for service connection for 
a psychiatric disability was filed.  Thus, the headaches are 
not productive of disability during the period subject to 
review on this appeal and they are not a factor in regard to 
rating the service-connected anxiety disorder.  


The Rating Prior to 1996

There was sharply conflicting medical information concerning 
the presence, nature and severity of any acquired psychiatric 
disorder in 1990.  In February, a military neurologist 
reported an organic mood disorder, and indicated the veteran 
was then unemployable due to psychiatric and "neurological" 
disability.  A VA clinical psychologist reported moderate to 
severe anxiety that same month, but did not suggest the 
veteran was unemployable.  VA psychiatric examination in 
August 1990 showed no Axis I diagnosis, and the GAF scale was 
90.  The outpatient treatment record in October 1990 shows 
the veteran acknowledged improvement in his anxiety symptoms 
and reported he was attending school.  In November 1990, a VA 
physician diagnosed a major affective disorder and 
generalized anxiety disorder.  By way of history on a 
database, the veteran was reported to be attending college, 
albeit with some difficulty in one course, and he was not 
working.  The examiner did not include in his assessment an 
opinion that the veteran was unemployable due to his 
psychiatric symptoms.  Psychological testing in December 
1990, conducted by the same psychologist who provided the 
February 1990 report, was interpreted to show moderate to 
severe levels of anxiety and depression.  The GAF was then 
described as 50.  The Board further notes that the veteran 
was provided a schedular 100 percent evaluation through the 
end of October for his Hodgkin's disease. 

Clearly the record shows highly varied assessments of the 
veteran's psychiatric disorder in 1990 as evidenced by the 
different diagnoses, and opinions as to the severity.  The 
August 1990 examination showed no acquired psychiatric 
disorder whatsoever and a GAF scale of 90.  This report was 
the most complete analysis of the veteran's psychiatric 
status during the period from January to August 1990.  It was 
far more detailed and hence of greater probative value than 
the conclusory opinion offered by the service department 
physician in February or the VA psychologist in that same 
month.  The August 1990 report and assessment would not 
support a compensable evaluation.  It would appear to the 
Board that when the RO granted service connection for anxiety 
disorder with depression secondary to Hodgkin's disease, in 
March 1991, effective from December 20, 1990, it concluded 
implicitly that a disability due to such disorder was not 
demonstrated until the date of the psychological testing.  
The Board concurs that the weight of the most probative 
evidence failed to demonstrate disability through the August 
1990 VA examination.  Furthermore, the outpatient treatment 
record in October 1990 showed acknowledgment of the veteran 
of material improvement in his anxiety symptoms and his 
return to school.  This report also, considered in light of 
the August 1990 examination report, would fail to support a 
compensable evaluation. 

In November 1990, the VA psychiatric report found the 
presence of a diagnosable psychiatric disability.  
Psychological testing the following month characterized the 
disability as manifested by moderate to severe levels of 
anxiety and depression.  Although the psychiatrist reported 
the veteran was not working and recorded that the veteran 
stated he could not work on the data base background, the 
examiner did not endorse the position that the veteran was 
unemployable.  The psychologist assigned a GAF of 50, but the 
GAF scale is ambiguous as to whether the veteran was then 
actually unable to work, or just had serious social 
impairment.  The Board finds that as the description of the 
severity of the symptoms was only as moderate to severe, the 
clear inference of this report is that the symptoms did not 
preclude employment, and the GAF scale should be viewed in 
that light.  Of course, the November and December 1990 
reports should also be seen in light of the August and 
October 1990 evidence that quite clearly did not indicate 
significant symptoms, much less symptoms so severe as to 
produce unemployment. 

Having considered all of the above, the Board concludes that 
the service connected disability produced manifestations that 
most closely approximated "definite" ("more than moderate 
but less than rather large") under the rating code at the 
time, that a 30 percent evaluation, but no more, would more 
accurately reflect the degree of impairment from the date of 
the November 1990 psychiatric examination.  This conclusion 
is further buttressed by the evidence of record, 
collectively, that shows that the veteran apparently began 
working as a carpenter in construction sometime in 1990 and 
he was married in 1993.  It would also appear that he began 
working as a corrections officer in 1993.  This evidence 
shows the veteran's ability to function in society, socially 
and vocationally, certainly by the date of the March 1992 
examination, and would also support the conclusion that no 
more than "definite" impairment was present between 
November 1990 and March 1992.  

The record then shows that at the VA psychiatric examination 
in March 1992, when the Axis I impression was history of 
chronic anxiety disorder, and the GAF scale was 80, no 
serious interference in function due to psychiatric causes.  
In other words, the examiner found no anxiety disorder at the 
time of examination and no interference with employability.  
This report, which dovetails with the August 1990 report, 
could be viewed as raising a very serious question as to 
whether the November and December 1990 evidence accurately 
reflected the existence of symptoms that would produce 
vocational impairment.  A July 1992 outpatient report 
reflects that he was then working in construction four to 
five days per week.

Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on any one examination, 
except in those instances where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  38 C.F.R. § 3.344(a).  This provision 
applies to ratings that have been in effect for five years or 
more.  38 C.F.R. § 3.344(c).  Under Fenderson, and "staged" 
ratings, separate ratings can be assigned for separate 
periods of time based on the facts found.  The record in this 
case, however, does not actually raise a question as to 
whether the intensity of the service connected psychiatric 
disability varied over time, with exacerbations and 
remissions, but whether the findings in November and December 
1990 were aberrant.  The Board concludes that the most 
liberal reading of the record is that a compensable rating 
was warranted for a psychiatric disorder best rated as 
productive of "definite" impairment from November 1990 to 
March 1992.  By the later date, however, the examiner found 
no disabling manifestations and the record shows the veteran 
was fully employed at that time.  Thus, from the date of the 
March 1992 examination a noncompensable evaluation was 
warranted; however, the RO provided a ten percent evaluation 
from December 1990, and the issue to the Board is whether an 
evaluation in excess of 10 percent is in order prior to 
January 1996, and although the answer is no from March 1992, 
the original 10 percent rating is preserved as Fenderson 
addressed disagreement with the original rating, and did not 
specifically address whether staged ratings could also 
include a decrease in an evaluation previously established, 
without resort to the regulations governing reductions.  
There are no records available sufficient for rating his 
psychiatric disorder from March 1992 to 1996 and consequently 
a rating in excess of 10 percent is not in order for that 
time period.  

The award of service connection for headaches as part and 
parcel of the service-connected anxiety and depression, in 
September 1992 does not warrant any change in the evaluation, 
based on the March 1992 examination and in light of the 
conclusion reached by the medical examiners in 1998 as to the 
resolution of industrially disabling manifestations of the 
headache disability by that date.  The Board notes that while 
the veteran reports headaches during this period, he was 
working regularly, and he was not taking medication for the 
headaches and the record is insufficient to show that the 
headaches alone would support a compensable evaluation.


ORDER

A noncompensable evaluation for generalized anxiety disorder 
with depression secondary to Hodgkin's disease is warranted 
from January 1990 to November 1990.

A 30 percent evaluation for generalized anxiety disorder with 
depression secondary to Hodgkin's disease is granted, from 
November 1990 to March 29, 1992.

An evaluation in excess of 10 percent, from March 30, 1992, 
to January 18, 1996 is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

